IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                December 2, 2008
                               No. 08-10107
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.


DANNY LEON LYNCH, JR
                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:07-CR-153-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Danny Leon Lynch, Jr., pleaded guilty to five counts of bank robbery and
was sentenced as a career offender to concurrent 160-month terms of
imprisonment.    Lynch does not dispute the procedural correctness of his
sentence, but he argues that his sentence is substantively unreasonable because
the offenses in his criminal record overstate the violence of his actual conduct
and the sentencing court failed to consider his abuse as a child; his history of
mental problems, attempted suicide, and substance abuse. Lynch contends that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-10107

his sentence is excessive because it does not address his need for psychological
treatment rather than punishment.
      The sentencing court cited Lynch’s recidivism, his repeated use of threats
of violence, the danger posed by his commission of violent crimes while under the
influence of drugs, and his failure to accept or seek help with his problems. See
18 U.S.C. § 3553(a). The court sentenced Lynch at the mid-range of correctly
calculated Sentencing Guidelines. The sentence is procedurally reasonable and
we accord it a presumption of substantive reasonableness. See Gall v. United
States, 128 S. Ct. 586, 594 (2007); United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006).
      AFFIRMED.




                                        2